DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending.

Claim Objections
Claim 13 is objected to because of the following informalities:  the claim does not terminate with a period.  
Claim 21 is objected to because of the following informalities:  the claim contains a typographical error “medial” (for “medical”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page et al. (US 20190223759 A1, July 25, 2019) (hereinafter “Page”).
Regarding claims 1-3, Page teaches system of medical devices (and method of use), comprising: a first medical device comprising an elongate member (1403, Fig. 14), the elongate member having a proximal portion defining a proximal end, a distal portion defining a distal end, and a lumen extending longitudinally therethrough from the proximal end to the distal end; a second medical device comprising a needle (106, Fig. 14) advanceable through the lumen from the proximal end towards the distal end; a capacitor (e.g.,. 1404, Fig. 14) comprising a first electrical conductor supported by the elongate member, and a second electrical conductor supported by one of the elongate member and the second medical device, wherein the first electrical conductor and second electrical conductor are spaced apart and electrically insulated from each other, and whereby as the needle is advanced through the lumen, a capacitance of the capacitor is a measure of a longitudinal position of the needle with respect to the elongate member; a capacitance sensor electrically connectable to the first electrical conductor and the second electrical conductor and configured to sense the capacitance of the capacitor as the needle is advanced through the lumen, and to generate a sensor signal based on the sensed capacitance; a processor (114, Fig. 14) in communication with the capacitance sensor and configured to receive and process the sensor signal from the capacitance sensor, and generate a processor signal based on the sensor signal; an output device in communication with the processor and configured to receive the processor signal and generate an output based on the processor signal, wherein the output is an indicator of the longitudinal position of the needle with respect to the elongate member (as recited in claim 1); wherein the first electrical conductor and second electrical conductor are supported by the elongate member (as recited in claim 2); wherein the elongate member comprises a sidewall extending longitudinally between the proximal end and the distal end, and radially between an inner surface and an outer surface, and wherein the first electrical conductor comprises a first plate embedded in the sidewall on a first side of the lumen (as recited in claim 3).  See, e.g., Fig. 14 and associated text.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Bentley (Principles of measurement systems. Harlow: Pearson/Prentice Hall, 2005).
Regarding claims 4-6, 8-10, and 13, Page teaches system of medical devices, except wherein the second electrical conductor comprises a second plate embedded in the sidewall on a second side of the lumen opposite the first side.
Bentley teaches a two-conductor configuration for a capacitance sensor for measuring displacement of a dielectric with respect to the two plates on opposites sides.  See Fig. for “Variable Dielectric” on p. 161.   Bentley also teaches a two-conductor configuration for a capacitance sensor for measuring displacement of a plate with respect to another plate.  See Fig. for “Variable area” on p. 161,
	Note that Page teaches graphical user interfaces that provide indications to the user concerning the treatment.  See, e.g., [0048], [0122], [0124].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bentley with the teachings of Page such that wherein the second electrical conductor comprises a second plate embedded in the sidewall on a second side of the lumen opposite the first side (as recited in claim 4); wherein at least one of the first electrical conductor and the second electrical conductor extends continuously from the proximal portion to the distal portion (as recited in claim 5); wherein at least one of the first electrical conductor and the second electrical conductor is positioned within the distal portion, proximate the distal end (as recited in claim 6); wherein the first electrical conductor is supported by the elongate member, and the second electrical conductor is supported by the second medical device (as recited in claim 8); wherein the needle is the second electrical conductor (as recited in claim 9); wherein the elongate member comprises a sidewall extending longitudinally between the proximal end and the distal end, and radially between an inner surface that and an outer surface, and wherein the first electrical conductor is embedded in the sidewall and extends continuously from the proximal portion to the distal portion (as recited in claim 10); wherein the output device comprises at least one of: a light, wherein the output comprises illumination of the light when the needle is at a predetermined longitudinal position with respect to the elongate member; and a screen, wherein the output comprises a GUI showing an image of the longitudinal position of the needle with respect to the elongate member (as recited in claim 13) in order to simplify the design and construction of the device and improve its usability.

Claims 7, 11-12, and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Page in view of Bentley, as applied to claim 6, and further in view of Kim et al. (“A new linear encoder-like capacitive displacement sensor,” Measurement 39 (2006) 481–489) (hereinafter “Kim”).
Regarding claims 7 and 11-12, Page teaches system of medical devices, except comprising a third and fourth plate.  Kim teaches a capacitance sensor with segmented plates that can achieve higher sensitivity and longer range.  See, e.g., Fig 1 and p. 483.  Kim also teaches use of shield to reduce stray and parasitic capacitance.  See, e.g., 482, 484. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kim with the teachings of Page (in view of Bentley) such that wherein: the system further comprises a second capacitor, the second capacitor comprising third electrical conductor comprising a third plate, and a fourth electrical conductor comprising a fourth plate, wherein the third plate and fourth plate are spaced apart and electrically insulated from each other, whereby as the needle is advanced through the lumen, a capacitance of the second capacitor is an additional measure of a longitudinal position of the needle with respect to the elongate member; the third plate is embedded in the sidewall on the first side of the lumen, spaced proximally from the first plate; and the fourth plate is embedded in the sidewall on the second side of the lumen, spaced proximally from the second plate (as recited in claim 7); wherein the system further comprises a first shield electrode supported by the elongate member and spaced radially outwardly and electrically insulated from the first electrical conductor, the first shield electrode electrically connectable to the capacitance sensor and configured to shield the first electrical conductor from parasitic capacitance (as recited in claim 11); wherein the system further comprises a second shield electrode supported by the elongate member and spaced radially outwardly and electrically insulated from the second electrical conductor, the second shield electrode electrically connectable to the capacitance sensor and configured to shield the second electrical conductor from parasitic capacitance (as recited in claim 12) in order to achieve higher sensitivity and longer range
Regarding claims 14-27, as discussed above, Page (in view of Bentley and Kim) teaches a medical device comprising: an elongate member having a proximal portion defining a proximal end, a distal portion defining a distal end, a sidewall extending longitudinally between the proximal end and the distal end and radially between an inner surface that and an outer surface, and a lumen defined by the inner surface and extending longitudinally through the elongate member from the proximal end to the distal end; a capacitor comprising a first electrical conductor supported by the sidewall and a second electrical conductor spaced apart and electrically insulated from the first electrical conductor and supported by the sidewall; a first electrical connector electrically connected to the first electrical conductor and electrically connectable to a capacitance sensor; and a second electrical connector electrically connected to the second electrical conductor and electrically connectable to the capacitance sensor (as recited in claim 14); wherein the first electrical conductor comprises a first plate embedded in the sidewall on a first side of the lumen, and the second electrical conductor comprises a second plate embedded in the sidewall on a second side of the lumen opposite the first side, and wherein the first plate and the second plate extend continuously from the proximal portion to the distal portion (as recited in claim 15); wherein the first electrical conductor is longitudinally spaced from the second electrical conductor (as recited in claim 16); wherein the first electrical conductor comprises a first plate embedded in the sidewall on a first side of the lumen, and the second electrical conductor comprises a second plate embedded in the sidewall on a second side of the lumen opposite the first side, wherein the first plate and the second plate are positioned within the distal portion, proximate the distal end (as recited in claim 17); further comprising a second capacitor, wherein the second capacitor comprises third electrical conductor comprising a third plate and a fourth electrical conductor comprising a fourth plate, the third plate and fourth plate are spaced apart and electrically insulated from each other, the third plate is embedded in the sidewall on the first side of the lumen, spaced proximally from the first plate, and the fourth plate is embedded in the sidewall on the second side of the lumen, spaced proximally from the second plate (as recited in claim 18); wherein the capacitor further comprises a first shield electrode associated with the elongate member and spaced radially outwardly and electrically insulated from the first electrical conductor, the first shield electrode configured to shield the first electrical conductor from parasitic capacitance (as recited in claim 19); wherein the capacitor further comprises a second shield electrode associated with the elongate member and spaced radially outwardly and electrically insulated from the second electrical conductor, the second shield electrode configured to shield the second electrical conductor from parasitic capacitance (as recited in claim 20); a method for determining a position of a first medical device with respect to a second medical device, the method comprising: a. advancing the second medical device into a lumen of the first medical device, from a proximal end of the first medical device towards a distal end of the first medical device; b. during step a. sensing a capacitance of a capacitor associated with the first medical device and the second medical device, whereby the capacitance is a measure of a longitudinal position of the second medical device with respect to the first medical device; and c. generating an output based on the capacitance, wherein the output is an indicator of the longitudinal position of the second medical device with respect to the first medical device (as recited in claim 21); wherein step a. comprises passing the second medical device through a gap between a first electrical conductor and second electrical conductor of the capacitor (as recited in claim 22); wherein step a. comprises, while advancing the second medical device, advancing a second electrical conductor of the capacitor with respect to a first electrical conductor of the capacitor (as recited in claim 23); wherein step a. comprises passing the second medical device past the capacitor (as recited in claim 24); wherein step c. comprises generating the output when the capacitance reaches a predetermined value (as recited in claim 25); wherein step c. comprises generating an image of the longitudinal position of the needle with respect to the elongate member and updating the image as the capacitance changes (as recited in claim 26); further comprising adjusting a position of the second medical device with respect to the first medical device based on the output (as recited in claim 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792